PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/368,907
Filing Date: 29 Mar 2019
Appellant(s): During, Matthew



__________________
JEFFREY S. STEEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 April 2021.

9 November 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

 	Claims 16-21 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the treatment of Stargardt disease in a patient in need thereof with (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof, as recited by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
 (1) The nature of the invention and (2) the breadth of the claims:
 	Claims 16-21 are drawn to a method of treating Stargardt disease in a patient in need thereof, comprising administering to the patient (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof in an amount of 0.01 mg to 500 mg, wherein the method provides improvement in one or more symptoms of Stargardt disease in the patient.
 	Thus, claims 16-21, taken together with the specification, imply that (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof, can treat Stargardt disease. 
 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
 	Sears et al. (TVST 2017, 6 (5), Article 6, pages 1-12, cited in PTO-892 of 30 April 2020) teach various pharmacological approaches to treat Stargardt disease (page 3, right column- page 4, left column). Sears teaches that many therapies under investigation are aimed at restricting all-trans-retinal and consequently the production of di-retinoid-pyridinium-ethanolamine (A2E). These include restricting all-trans-retinal production by limiting light exposure and reducing vitamin A (all-trans-retinol) intake, increasing vitamin A excretion, and using inhibitors to prevent vitamin A transport to the eye. Other tested strategies include direct inhibitors of the visual cycle, such as Accutane and fomepizole, which inhibit oxidation of atROL to all-trans-retinal. Methods of reducing bisretinoid formation include the use of a deuterated form of vitamin A (ALK-001, C20-D3-vitamin A), which slows the rate of all-trans-retinal dimerization, A2E formation, and lipofuscinogenesis. Remofuscin is a compound linked to the reduction of lipofuscin in RPE cells after its oral administration. All mechanisms theoretically decrease A2E formation, potentially slowing the progression of Stargardt disease.

 	Sears teaches that several animal models for Stargardt disease have been developed and are in use: for example, Sears discusses (page 4, right column, second paragraph) the value of a novel double knockout (KO) mouse (Rdh8-/-Abca4-/-) as a model for the development of
novel therapeutics for Stargardt disease. Further, Sears teaches (page 5, left column, second paragraph) a missense mouse mutant, L541P; A1038V Abca4-/-, as a possible model for Stargardt disease, as it genetically resembles the human disease in addition to its pattern of progressive retinal degeneration and increased levels of autofluorescence and all-trans-retinal accumulation.
 	Sears teaches (page 6, left column, paragraphs 2-4) that ALK-001, a chemically modified form of vitamin A, is being evaluated in a double-masked, placebo-controlled, clinical trial in Stargardt disease. Importantly, Sears teaches that ALK-001 has been evaluated in long-term preclinical studies, using three different mouse models of Stargardt disease—two single Abca4 KO models and the double KO mouse model; in preclinical studies, ALK-001 reduced signature changes associated with retinal degeneration, including the accumulation of lipofuscin, age-related declines in electroretinography (ERG) amplitudes, delayed dark-adaptation, and
RPE pathology. Sears teaches (page 6, right column, first paragraph) that preclinical and clinical studies demonstrated that ALK-001 can prevent the dimerization of vitamin A by approximately 4- to 5-fold, within 4 weeks, of its once-a-day dosing. 
 	Thus, Sears teaches the challenges associated with developing therapeutic agents to treat Stargardt disease, and the need to evaluate each therapeutic agent in relevant animal models of Stargardt disease.

Shah teaches (Abstract) that preclinical disease models offers clues to aid in our fundamental understanding of disease pathogenesis and enable progression of new therapies by providing an opportunity to gain proof of concept. 
Shah teaches the need to evaluate each drug in animal models of disease specific for each eye disease to be treated, in order to establish efficacy in treating disease.
Shah teaches that different eye diseases have different underlying mechanisms, and require specific animal models relevant to the disease.
For example, Shah teaches allergy therapies used in animal models of allergic conjunctivitis (page 3, left column, second paragraph, right column), anti-inflammatory therapies in animal models of dry eye disease (page 4, left column, under Anti-Inflammatory Therapies, also page 4, right column, pages 5-6), anti-inflammatory drug candidates in animal models of autoimmune uveitis, agonists of TRPM8 receptor to treat ocular pain and discomfort (page 7, left column), IOP lowering drugs in animal models of glaucoma (page 8, right column), anti-VEGFs in animal models of age-related macular degeneration (AMD) (page 15, left column, last paragraph- right column), neuroprotectants and anti-oxidants to protect retina from oxidative injury in animal models of AMD (page 17, left column, last two paragraphs, right column, first paragraph), corticosteroids being evaluated in animal models of diabetic retinopathy (page 19, right column, last paragraph), anti-VEGFs in models of DME and PDR (page 21, left column, last paragraph).
Shah teaches (page 24, left column, second paragraph) that the key factors to be considered in the choice of an animal model of retinal disease include the complexity of pathogenesis/target 
(5) The relative skill of those in the art:
 	In view of the challenges detailed by Sears in finding treatment for Stargardt disease, and in view of the teachings by Sears and Shah related to the need to test each therapeutic agent in relevant animal models of eye disease, such as animal models of Stargardt disease, it is unlikely that a skilled artisan would view that administering (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid could be used to treat Stargardt disease, as instantly claimed, in the absence of testing said compound in a relevant animal model of Stargardt disease to confirm efficacy in treating the disease.
(5) The relative skill of those in the art:
 	The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research, treatment of eye disorders).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
 	A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating the full scope of eye disorders as claimed.  
The specification does not provide guidance to the treatment of any specific eye disorders upon administration of 0.01 mg to 500 mg of (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof, to a patient in need thereof, where the method provides improvement in one or more Appellant has not provided any working examples or data regarding a method of treating an eye disorder in a patient in need thereof.
The Specification lists a number of eye diseases (pages 5-19), and lists a number of symptoms of such eye diseases (page 19); further the Specification enumerates each eye disorder as being treated with  (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof, paragraph after paragraph, on pages 20-24; each paragraph contains the following recitation: “In embodiments, provided herein are methods of treating [eye disorder] including administering to a patient in need thereof a pharmaceutical composition including (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof[…]”.
The Specification lists 76 eye disorders on page 31; and the possible daily dosage on pages 31-32.
In the Examples section (pages 71-78), the Specification details protocols aimed to determine whether (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid leads to an improvement in Stargardt disease (Example 2), or in Wet Age Related Macular Degeneration (Example 3).
 	However, the Specification provides no data showing that administration of (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid actually results in treatment of Stargardt disease, or any other eye disease.
The specification does not provide enablement for treatment of Stargardt disease, or for any other eye disorder.
(8) The quantity of experimentation necessary:


(2) Response to arguments
 	 Appellant argues (Appeal brief, page 2, last paragraph, page 3) that the rejection is improper because “without making first a threshold showing that a person of ordinary skill in the art (POSA) would need some degree of experimentation to practice the claimed subject matter, the final office action (of 9 November 2020) launches into an analysis of the Wands factors.”
Appellant argues (page 3) that, according to Alcon Research Ltd. v. Barr Laboratories, Inc.,745 F.3d 1180, 1189-1190 (Fed. Cir. 2014), “there must be first a showing that POSA would need some degree of experimentation to practice the invention; once the challenger makes this showing, the court can then consider the Wands factors to determine whether the experimentation was “undue” instead of routine.”
Appellant argues (page 3, third paragraph) that in the present case “there is no threshold showing that experimentation is needed to practice the claimed method.”
	In response, MPEP2164.01 states that the standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Thus, contrary to Appellant’s argument, there is no requirement to show that experimentation is needed to practice the claimed method, prior to the Wands factors analysis.
	Further, the instant claims are drawn to treating a disease, which is Stargardt disease, comprising administering to a subject in need thereof (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof. Any method of treatment of a disease require experimentation. In this case, the disease to be treated is Stargardt disease, which is a rare hereditary retinal disease for which no FDA 
	Appellant argues (page 3, last two paragraphs) that in Alcon Research Ltd. v. Barr Laboratories, Inc.,745 F.3d 1180, 1189-1190 (Fed. Cir. 2014) the claimed methods comprise only a single step, which is routine. Appellant argues (page 3, last paragraph, page 4) that likewise, in the instant case, the present claims comprise only a single routine step, which is administering to a patient in need thereof (1 S,3 S)-3-amino-4-(difluoromethylidene)
cyclopentane-1-carboxylic acid mg to 500 mg.
	In response, Appellant’s analysis seems to be centered on the fact that the instantly claimed method, like the method in Alcon, comprises only a single routine step. In response, the case law cited refers to two compositions of prostaglandins with similar ingredients and their chemical stability, and bears no resemblance to the instant case. The method claimed in Alcon is not a method of treating a disease.
In Alcon, the court considered enablement of the stability of compounds, which should be distinguished from enablement of pharmaceutical compositions. It is well known in the 
	Appellant invokes MPEP 2164.01 (pages 4-5) and argues that, with respect to "undue experimentation", it should be understood that according to MPEP 2164.06, " 'The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed."' Appellant argues (pages 5-6) that “treatment” is defined in the Specification, and no undue experimentation is needed by one skilled in the art to determine what "treating" or “administering” encompasses in this context. In response, the definition of the term “treatment” is not enough to satisfy the enablement requirement.
 	Appellant argues (page 6, second paragraph) that specific symptoms of Stargardt disease are described in the Specification, that ophthalmologists routinely assess progress of treatment, that specific dosage amounts and frequency of administration are clearly described (page 6, first 
 	In response, Appellant’s arguments are not persuasive. The point is not whether each term used in the claim is clearly understood based on the definitions in the Specification or based on the knowledge of the skilled artisan. The compound to be administered is known, the composition is known, what “treatment” is has been defined, and doctors know how to administer a drug in a method of treatment. Yet, enablement for the instantly claimed method of treating Stargardt disease with (1S,3S)-3-amino-4-(difluoromethylidene) cyclopentane-1- carboxylic acid requires more than a mere understanding of each of the terms in the claim.
In response, it is important to be mindful that the question of enablement is one of predictability in view of what is known in the art. Consequently, the amount of guidance or direction needed to satisfy the enablement requirement is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. (MPEP § 2164.03). In the instant case, there is no indication in the prior art that (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid is effective to treat eye disease, or that said compound is effective to specifically treat Stargardt disease, and there is no mechanistic rational that would link treatment of Stargardt disease and (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid. As such, the amount of knowledge in the 
 	The Specification contains absolutely no data regarding the effectiveness of (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid or a pharmaceutically acceptable salt thereof, in treating an eye disease or Stargardt disease in particular. The Specification lists a large number of eye diseases that could be treated with (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid, without providing any supporting data. Further, the Specification details in Example 2 a prospective assessment of the safety and efficacy of (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid in patients with Stargardt disease, which is a study designed to determine whether or not (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid leads to an improvement in Stargardt disease. Without any experimental data showing that (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid is effective to treat Stargardt disease, simply enumerating dosing schedules, frequency of administration and endpoints in a prospective study aiming to establish whether (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid is effective to treat Stargardt disease, is not enough in terms of amount of guidance and direction needed to satisfy the enablement requirement, particularly in light of the lack of knowledge in the art and the high unpredictability in the field.
Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997) states that "a patent is not a hunting license. It is not a reward for search, but compensation for its prospective study designed to establish whether (1 S,3 S)-3 -amino-4-(difluoromethylidene)cyclopentane- 1 -carboxylic acid is effective to treat Stargardt disease; as such, the Specification provides only a direction for future research, leaving the person of ordinary skill in the art to resort to undue experimentation in order to determine whether the claimed method is workable or not. 
 	Appellant argues (page 7, first paragraph) that the reference by Sears used in the rejection does not mention "challenges", "difficulties", "troubles", "obstacles" or "impediments" associated with the treatments, nor is there any explicit or implicit statement that every proposed drug must be tested in an animal model. In response, there is a clear implicit teaching in Sears related to the lack of predictability in the art and the need to test potential drug candidates for efficacy in a method of treating disease. 
 	Appellant argues (page 7, last paragraph, page 8, first paragraph) that nowhere in the reference by Shah is there an explicit or implicit statement that there is a requirement to evaluate each drug in animal models of disease specific for each eye disease to be treated. Appellant argues (page 8, second paragraph) that “the rejection erroneously equates enablement with proving efficacy”. 
 	In response, Shah is used in the rejection to establish unpredictability in the field of ophthalmic drug development. Medicinal chemistry is an experimental science which requires testing of potential drug candidates in relevant animal models of disease in order to establish efficacy in treating disease. Shah explains that, when there is insufficient understanding of an ophthalmic disease, certain animal models aid in understanding the disease and in gaining proof 
 	Appellant argues (page 8, first paragraph) that Shah was published more than a year after the priority filing date of the present application, and, as stated in the MPEP 2164.05(a), "In general, the examiner should not use post-filing date references to demonstrate that a patent is not enabled." In response, the examiner has used a reference published after the instant filing date to support unpredictability in the art.
	Appellant argues (page 7, footnote) that, according to the MPEP 2164.05, "Considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled." The examiner agrees. However, Appellant has cited the statement above out of context. The paragraph in the MPEP reads ”Applicant should be encouraged to provide any evidence to demonstrate that the disclosure enables the claimed invention. In chemical and biotechnical applications, evidence actually submitted to the FDA to obtain approval for clinical trials may be submitted. However, considerations made by the FDA for approving clinical trials are different from those made by the PTO in determining whether a claim is enabled.” The same section of MPEP explains that, once that evidence is submitted, it must be weighed with all other evidence according to the standards set forth above so as to reach a determination as to whether the disclosure enables the claimed invention.  10 
 	Appellant argues (page 8, last paragraph, page 9, also page 8, footnote) that “proving efficacy is not required by the law of enablement.” In response, experimentation needed to undue experimentation. (Wands, 8 USPQ2sd 1404). In this case, the examiner has set forth an analysis of eight Wands factors and, by weighing the factual considerations, a conclusion was reached that undue experimentation is needed. Considering the state of the art, and the high unpredictability in the art, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with instant claims 16-21.
There are only two Stargardt Disease-related examples described in the Specification. These two examples are wholly prophetic for prospectively measuring (1S,3S)-3-amino-4-(difluoromethylidene)cyclopentane-1-carboxylic acid administration, safety and efficacy in patients with Stargardt Disease. Even though prophetic protocols for use of this drug is generically described for administration into patients with Stargardt Disease, there is no specific nexus to this particular disease. The Specification provides only generalized protocols for therapeutic drug administration but there is no description of any actual connection of (1S,3S)-3-amino-4-(difluoromethylidene)cyclopentane-1-carboxylic acid to any particular biological effect or target biomolecule. Thus, there are no particularized assays taught, and no specific tests provided, except for prophetic protocols showing improvement in clinical trials. Furthermore, the instant Specification fails to identify any known functional aspect of Stargardt disease to target using the claimed compound. There is no evidence or scientific reasoning provided to the practitioner that the compound will work as claimed. Thus a prima facie case of lack of enablement has been established.
	


Respectfully submitted,

/IRINA NEAGU/Primary Examiner, Art Unit 1627   


                                                                                                                                                                                                     Conferees:

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624

/Ashwin Mehta/
Primary Examiner
/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.